Case: 19-31013     Document: 00515559322          Page: 1    Date Filed: 09/10/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 10, 2020
                                   No. 19-31013
                                                                          Lyle W. Cayce
                                                                               Clerk

   Angie Scott-Benson,

                                                            Plaintiff—Appellant,

                                       versus

   KBR, Incorporated, incorrectly identified as KBR,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                                  2:18-CV-56


   Before King, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          Angie Scott-Benson filed this Title VII suit against her former
   employer, KBR, Inc., alleging claims of hostile work environment, retaliatory
   discharge, failure to hire, disparate impact, and gender discrimination. The
   district court granted summary judgment to KBR, and we affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31013        Document: 00515559322            Page: 2   Date Filed: 09/10/2020




                                        No. 19-31013


                                              I
          Scott-Benson was employed with KBR from 2013–2016. 1 During this
   time, Scott-Benson worked as a Health Safety and Environment (HSE)
   Inspector on a construction project in Waggaman, Louisiana. 2 While working
   on the Waggaman project, Scott-Benson’s co-workers reported to KBR’s
   Ethics Hotline that Scott-Benson was in a relationship with her HSE
   Supervisor, Danny Geisinger, and they believed she was receiving favorable
   treatment. 3 KBR commenced an investigation, and though the relationship
   was not substantiated, both were written up and advised to change their
   workplace conduct. 4 Scott-Benson then filed her first of two EEOC charges,
   alleging (1) sex discrimination because “co-workers accused [her] of being
   romantically involved with Danny Geisinger, Supervisor,” and (2) retaliation
   because she had “informed corporate of a possible HIPPA violation”
   regarding her medical records. 5
          In November 2016, the Waggaman project ended, and Scott-Benson
   was laid off. Unbeknownst to KBR management, Tom Guidry, one of KBR’s
   commissioning managers, attempted to create a new position, HSE
   Inspector, for Scott-Benson at the KBR project in La Porte, Texas. 6 Scott-
   Benson went to KBR’s recruiting office on December 14, 2016 to apply for
   the HSE Inspector position, but the completed requisition for the HSE
   Inspector position was not submitted to HR until later that day. After


          1
              ROA.656, 658-59, 668, 938-44.
          2
              ROA.656.
          3
              ROA.601, 685–86, 903.
          4
              ROA.496, 794.
          5
              ROA.1390.
          6
              ROA.669–70, 964–67.




                                              2
Case: 19-31013         Document: 00515559322             Page: 3   Date Filed: 09/10/2020




                                          No. 19-31013


   requisition was completed, HR notified Scott-Benson that she would need to
   apply for the position, and she submitted her resume. 7 HSE Manager Keith
   Kluger subsequently learned of Guidry’s requisition for the HSE Inspector
   position on the La Porte project and cancelled the requisition, determining
   that safety matters could be handled by current or incoming HSE staff.8
   Kluger also noted that, based on Scott-Benson’s resume, her HSE career was
   brief and thus she was insufficiently experienced for the La Porte project. 9
          Scott-Benson alleges that she relocated to Texas for the La Porte
   project only to find out that the HSE Inspector position for which she claims
   she applied was given to Jason McCaskill, a man. McCaskill was, in fact, hired
   as an HSE Manager, not the cancelled HSE Inspector position, before Scott-
   Benson even allegedly applied for the HSE Inspector position. Scott-Benson
   filed her second EEOC charge, alleging that she was subject to sex
   discrimination as well as retaliation because KBR’s failure to hire her on the
   La Porte project was in retaliation for her having filed her first EEOC charge
   against KBR. 10
          Scott-Benson sued KBR under Title VII of the Civil Rights Act, 42
   U.S.C. § 2000e et seq., alleging hostile work environment, retaliatory
   discharge, failure to hire, disparate impact, and gender discrimination. 11 Both
   sides filed motions for summary judgment. The district court granted




          7
              ROA.672, 977–78, 2131.
          8
               ROA.923, 2083–87, 2131.
          9
               ROA.923, 931–33, 984–90.
          10
               ROA.1400.
          11
               ROA.18–19.




                                               3
Case: 19-31013         Document: 00515559322               Page: 4   Date Filed: 09/10/2020




                                            No. 19-31013


   summary judgment to KBR’s and dismissed with prejudice all of Scott-
   Benson’s claims. 12
                                                II
          “We review a district court’s grant of summary judgment de novo,
   applying the same standards as the district court.” DeVoss v. Sw. Airlines Co.,
   903 F.3d 487, 490 (5th Cir. 2018) (citation and internal quotation marks
   omitted). Summary judgment is appropriate when “the movant shows that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is
   not “material” unless its resolution would affect the outcome of the case.
   Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir. 2000). When
   reviewing summary judgment decisions, we view the evidence and draw all
   justifiable inferences in the nonmovant’s favor. Eason v. Thaler, 73 F.3d 1322,
   1325 (5th Cir. 1996). But mere conclusory allegations are insufficient to
   defeat summary judgment. Id.
                                                III
          On appeal, Scott-Benson raises seven issues; we address each in turn.
          First, Scott-Benson argues that the district court erred in finding that
   she failed to exhaust administrative remedies on her hostile work
   environment claim. 13 Title VII requires employees to exhaust their
   administrative remedies before seeking judicial relief. Pacheco v. Mineta, 448
F.3d 783, 788 (5th Cir. 2006). Private sector employees satisfy this
   exhaustion requirement by filing an administrative charge with the EEOC.
Id. at 788 n.6. The scope of a Title VII complaint is limited to the scope of


          12
               ROA.1874.
          13
               Scott-Benson Br. at 20–25.




                                                 4
Case: 19-31013         Document: 00515559322             Page: 5   Date Filed: 09/10/2020




                                          No. 19-31013


   the “EEOC investigation that ‘can reasonably be expected to grow out of the
   charge of discrimination.’” McClain v. Lufkin Industries, Inc., 519 F.3d 264,
   273 (5th Cir. 2008) (citation omitted). Scott-Benson filed two EEOC
   charges. In the first, Scott-Benson states in the “Particulars” section of the
   intake form: “I have been discriminated against because of my sex, Female,
   and retaliated against in violation of Title VII.” There is no allegation of a
   hostile work environment in this first EEOC charge. In her second EEOC
   charge, Scott-Benson states that she “filed an EEO complaint for sexual
   harassment/hostile work environment/retaliation/HIPPA.” Scott-Benson is
   attempting to bootstrap her claim of a hostile work environment by reference
   to her first EEOC charge. Our review of the first charge reveals no reference
   to a hostile work environment. For this reason, we affirm the district court’s
   dismissal of Scott-Benson’s hostile work environment claim based on failure
   to exhaust.
          Second, Scott-Benson argues that the district court erred in finding
   that she failed to exhaust her retaliation claim. 14 But the district court made
   no such finding. The district court instead dismissed her retaliation claim
   because it found that Scott-Benson failed to make out her prima facie case, as
   discussed below. 15
          Third, Scott-Benson argues that the district court erred in finding that
   KBR did not retaliate against her when it told her she did not have a job on
   the La Porte project. 16 To establish a claim for discriminatory failure to hire,
   a plaintiff must demonstrate that: (1) she was in the protected class; (2) she
   applied for and was qualified for the position sought; (3) she was not selected;


          14
               Scott-Benson Br. at 20–25.
          15
               ROA.1864–67.
          16
               Scott-Benson Br. at 2–3.




                                               5
Case: 19-31013         Document: 00515559322               Page: 6   Date Filed: 09/10/2020




                                            No. 19-31013


   and (4) after her rejection, another applicant not from the protected class was
   hired. Hassen v. Ruston La. Hosp. Co., L.L.C., 932 F.3d 353, 356 (5th Cir.
   2019). Once the plaintiff establishes a prima facie case, the burden shifts to
   the defendant to articulate a legitimate reason for the employment action. Id.
   If the defendant makes this showing, the burden shifts back to the plaintiff to
   prove that the asserted reason is a pretext for the retaliation. Id. Although
   Scott-Benson is in the protected class, there was never a position open for
   which she alleges she applied. She never refuted the documentary evidence
   cancelling the requisition for the HSE Inspector position for the La Porte
   project. The district court further found that Scott-Benson was unqualified
   for the position for which she allegedly applied. 17 Our review of the record
   confirms that Scott-Benson was not qualified for the position, even assuming
   it existed (which it did not). We thus affirm the district court’s dismissal of
   Scott-Benson’s retaliation and failure-to-hire claim.
          Fourth, Scott-Benson argues that the district court erred in finding
   that KBR did not subject Scott-Benson to disparate treatment when it filled
   the La Porte project position with Jason McCaskill, a man. 18 “Disparate-
   treatment discrimination addresses employment actions that treat an
   employee worse than others based on the employee’s race, color, religion,
   sex, or national origin. In such disparate-treatment cases, proof and finding
   of discriminatory motive is required.” Pacheco v. Mineta, 448 F.3d 783, 787
   (5th Cir. 2006). As with her retaliation for failure-to-hire claim, Scott-
   Benson’s disparate-treatment claim must fail also because there was no
   position for which she allegedly applied. Furthermore, her claim that Jason
   McCaskill was hired for the nonexistent position for which she allegedly



          17
               ROA.1871.
          18
               Scott-Benson Br. at 27–30.




                                                 6
Case: 19-31013         Document: 00515559322               Page: 7   Date Filed: 09/10/2020




                                            No. 19-31013


   applied is incorrect. The unrefuted documentary evidence establishes that
   Jason McCaskill was hired for an HSE Manager position, not the nonexistent
   HSE Inspector position. Finally, McCaskill was hired for the HSE Manager
   position before Scott-Benson allegedly applied for the nonexistent HSE
   Inspector position. For these reasons, we affirm the district court’s dismissal
   of her disparate-treatment claims.
          Fifth, Scott-Benson argues that the district court erred in finding that
   KBR did not subject her to a hostile work environment while she worked at
   the Waggaman project. 19 But because Scott-Benson failed to exhaust her
   hostile work environment claim, we need not address the merits. As such,
   we affirm the district court’s dismissal of this claim.
          Sixth, Scott-Benson argues that the district court erred by not ruling
   on KBR’s motion in limine regarding the admissibility of hearsay managerial
   employee statements and the EEOC position statement. 20 A motion in limine
   is addressed to the admissibility—or not—of evidence at trial; it has no place
   in a motion for summary judgment. We find no evidence to support Scott-
   Benson’s conclusory claim that the district court considered inadmissible
   hearsay evidence. In any event, it is irrelevant to this appeal, and we need not
   address the merits of this claim.
          Finally, Scott-Benson objects to the magistrate judge’s receipt of the
   declarations of current and former KBR employees 21 in considering the
   motion for summary judgment because the declarations were not produced


          19
               Scott-Benson Br. at 26–27.
          20
               Scott-Benson Br. at 31–34.
          21
              KBR submitted four declarations from HSE employees Kluger, McCaskill,
   Guidry, and Janet Curfman, an employee at the Deer Park recruiting office. These
   declarations concern Scott-Benson’s retaliatory failure to hire claims. ROA.903–09, 931–
   24, 964–67.




                                                 7
Case: 19-31013         Document: 00515559322           Page: 8    Date Filed: 09/10/2020




                                        No. 19-31013


   in discovery. 22 Federal Rule of Civil Procedure 56(c) permits a party moving
   for summary judgment to support or oppose motions through affidavits or
   declarations. Clearly, the declarations of KBR’s former and current
   employees are precisely the kind of evidence that the Rule contemplates. No
   evidence in the record shows that Scott-Benson attempted to refute the
   substance of these declarations, as required by Rule 56. The district court has
   discretion to consider the declarations that KBR allegedly did not disclose in
   discovery if it finds that the failure to disclose was harmless. See Fed. R.
   Civ. P. 37(c)(1). But even without these declarations, there was ample
   evidence in the record to support the dismissal of each and every one of Scott-
   Benson’s claims.
          For all these reasons, we AFFIRM summary judgment for KBR.




          22
               Scott-Benson Br. at 31–34; ROA.1219–33, 1288–99.




                                             8